

117 S935 IS: Rural Health Clinic Protection Act
U.S. Senate
2021-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 935IN THE SENATE OF THE UNITED STATESMarch 23, 2021Mr. Grassley (for himself, Ms. Smith, Mr. Barrasso, Ms. Ernst, and Mrs. Capito) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XVIII of the Social Security Act to make technical corrections to rural health clinic payments.1.Short titleThis Act may be cited as the Rural Health Clinic Protection Act.2.Rural health clinic payments(a)In generalSection 1833(f)(3) of the Social Security Act (42 U.S.C. 1395l(f)(3)) is amended—(1)in subparagraph (A)—(A)in clause (i), by striking subclauses (I) and (II) and inserting the following:(I)with respect to a rural health clinic that had a per visit payment amount established for services furnished in 2020—(aa)the per visit payment amount applicable to such rural health clinic for rural health clinic services furnished in 2020, increased by the percentage increase in the MEI applicable to primary care services furnished as of the first day of 2021; or(bb)the limit described in paragraph (2)(A); and(II)with respect to a rural health clinic that did not have a per visit payment amount established for services furnished in 2020—(aa)the per visit payment amount applicable to such rural health clinic for rural health clinic services furnished in 2021; or(bb)the limit described in paragraph (2)(A); and; and(B)in clause (ii)(I), by striking under clause (i)(I) and inserting under subclause (I) or (II) of clause (i), as applicable,; and(2)by striking subparagraph (B) and inserting the following:(B)A rural health clinic described in this subparagraph is a rural health clinic that—(i)as of December 31, 2020, was in a hospital with less than 50 beds and after such date such hospital continues to have less than 50 beds (not taking into account any increase in the number of beds pursuant to a waiver under subsection (b)(1)(A) of section 1135 during the emergency period described in subsection (g)(1)(B) of such section); and(ii)(I)as of December 31, 2020, was enrolled under section 1866(j) (including temporary enrollment during such emergency period for such emergency period); or(II)submitted an application for enrollment under section 1866(j) (or a request for such a temporary enrollment for such emergency period) that was received not later than December 31, 2020..(b)Effective dateThe amendments made by this section shall take effect as if included in the enactment of the Consolidated Appropriations Act, 2021 (Public Law 116–260).